




Consent Agreement
This CONSENT AGREEMENT (this “Consent Agreement”) is made as of February 11,
2013, by and among THE LACLEDE GROUP, INC., a Missouri corporation (“LG”), PLAZA
MASSACHUSETTS ACQUISITION, INC., a Delaware corporation (“Plaza”), SOUTHERN
UNION COMPANY, a Delaware corporation (“SUG”) and ALGONQUIN POWER & UTILITIES
CORP., a Canadian corporation (“AQN”). Capitalized terms used in this Consent
Agreement not defined herein shall have the meanings ascribed to them in the NEG
Acquisition Agreement (as defined below).
W I T N E S S E T H :
WHEREAS, (i) Plaza, SUG and, solely as guarantor thereunder, LG are parties to
that certain Purchase and Sale Agreement (the “NEG Acquisition Agreement”),
dated as of December 14, 2012, and (ii) Plaza, SUG and, solely as guarantor
thereunder, LG are parties to that certain Employee Agreement (the “NEG Employee
Agreement”) dated as of December 14, 2012;
WHEREAS, concurrent with the execution and delivery of this Consent Agreement,
Plaza, LG and AQN are entering into that certain Stock Purchase Agreement (the
“Plaza Stock Purchase Agreement”), dated as of the date hereof, pursuant to
which LG shall sell, and AQN shall cause its indirect wholly owned subsidiary
Liberty Utilities Co., a Delaware corporation (“LUC”), to buy, all of the issued
and outstanding shares of common stock, par value $0.01 per share, of Plaza;
WHEREAS, LG has requested that SUG consent to the transactions contemplated by
the Plaza Stock Purchase Agreement (the “Transactions”);
WHEREAS, concurrent with the execution and delivery of this Consent Agreement,
AQN is causing LUC to deposit (by issuance of wire transfer instructions)
$3,000,000 in immediately available funds in United States dollars in escrow
with U.S. Bank National Association, a national banking association (the “Escrow
Agent”) pursuant to the Escrow Agreement, dated the date hereof, by and among
SUG, LUC, LG and the Escrow Agent (the “Escrow Agreement”); and
WHEREAS, in order to effect the transactions contemplated by the NEG Acquisition
Agreement, the parties wish to enter into this Consent Agreement.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
1.
Consents, Agreements and Waivers



1.1.Plaza Stock Purchase Agreement. SUG hereby consents to the Transactions
(including the sale of Plaza to LUC immediately prior to the Closing) and the
other provisions of the Plaza Stock Purchase Agreement, subject to the
fulfillment of the following conditions, any one or more of which may be waived
in writing by SUG:


(a) the conditions contained in Section 7.1 and Section 7.2 of the NEG
Acquisition Agreement (giving effect to the amendments to the NEG Acquisition
Agreement provided for in this Agreement) shall have been satisfied or waived as
provided for in the NEG Acquisition Agreement; and
(b) the conditions contained in Section 5.1 and Section 5.2 of the Plaza Stock
Purchase Agreement shall have been satisfied or waived as provided in the Plaza
Stock Purchase Agreement, and LG shall irrevocably stand ready to, and AQN shall
irrevocably stand ready to cause LUC to, complete the Plaza Closing.
The foregoing notwithstanding, the parties hereby agree that, except as
explicitly set forth herein, SUG's rights and obligations (including its
obligation to complete the Closing) under the NEG Acquisition Agreement, the NEG
Employee Agreement and the other Related Documents are not otherwise impacted by
the execution of this Consent Agreement.
1.2.Parent Guarantee. Upon the Plaza Closing (as defined in the Plaza Stock
Purchase Agreement), and with no further action required by any party thereto,
SUG, Plaza, AQN and LG hereby agree that the NEG Acquisition Agreement shall be
automatically amended by deleting the text of Section 13.19 in its entirety and
replacing it with the following:


Algonquin Power & Utilities Corp., a Canadian corporation (“AQN”) agrees to take
all action necessary to cause Buyer to perform all of its respective agreements,
covenants and obligations under this Agreement and the Related Documents. AQN
unconditionally guarantees to Seller the full and complete performance by Buyer
of its respective obligations under this Agreement. This is a guarantee of
payment and performance and not of collectability. AQN hereby waives




--------------------------------------------------------------------------------




diligence, presentment, demand of performance, filing of any claim, any right to
require any proceeding first against Buyer, protest, notice and all demands
whatsoever in connection with the performance of its obligations set forth in
this Section 13.19.
In addition, AQN hereby agrees that, upon the Plaza Closing, it will
automatically become a party to the NEG Acquisition Agreement and the NEG
Employee Agreement, in each case solely for purposes of the guarantee under
Section 13.19 of the NEG Acquisition Agreement (including to the extent such
provision is incorporated into the NEG Employee Agreement).
1.3.Financing Representation. Upon the Plaza Closing, and with no further action
required by any party thereto, SUG, Plaza, AQN and LG hereby agree that the NEG
Acquisition Agreement shall be automatically amended by deleting the text of
Section 4.4 in its entirety and replacing it with the following:


Buyer has (as of the Plaza Closing Date (as defined in that certain Stock
Purchase Agreement, dated as of February 11, 2013, between Buyer, The Laclede
Group, Inc., and Algonquin Power & Utilities Corp.)), and shall have at the
Closing, sufficient funds to permit Buyer to consummate the transactions
contemplated by this Agreement and the Related Documents. Notwithstanding
anything to the contrary contained herein, the parties acknowledge and agree
that it shall not be a condition to the obligations of Buyer to consummate the
transactions contemplated hereby that Buyer have sufficient funds for payment of
the Purchase Price.
1.4.Financing Covenants. From the date hereof until the Plaza Closing Date, SUG,
Plaza and LG hereby agree that the covenants contained in Sections 6.9 and 6.10
of the NEG Acquisition Agreement shall have no force or effect unless and until
the Plaza Stock Purchase Agreement is terminated pursuant to its terms;
provided, however, that, in order to permit LG to comply with its obligations
under the NEG Acquisition Agreement if the Plaza Stock Purchase Agreement is
terminated, SUG shall continue to comply with Section 6.10(a)(iii) of the NEG
Acquisition Agreement in accordance with its terms. Any defined term contained
in Sections 6.9 and 6.10 of the NEG Acquisition Agreement shall be deemed
removed for purposes of interpreting this Section 1.4.


1.5.Reasonable Best Efforts. From the date hereof until the Plaza Closing Date
(as defined in the Plaza Stock Purchase Agreement), SUG hereby agrees that any
actions taken by AQN pursuant to Section 4.2 of the Plaza Stock Purchase
Agreement shall go to satisfy Plaza's obligations under Section 6.3 of the NEG
Acquisition Agreement. SUG further agrees that, unless and until the Plaza Stock
Purchase Agreement is terminated, SUG shall cooperate with AQN to obtain any
Consents or approvals from any third party or Governmental Body to the same
extent it is obligated to do so with Plaza and LG under Section 6.3 of the NEG
Acquisition Agreement. In furtherance of the foregoing, and subject to the
conditions set forth in this Consent Agreement and the Plaza Stock Purchase
Agreement, each of SUG, AQN and LG hereby agree that each shall cooperate in
good faith in order to facilitate the acquisition of the Assets, the Assumed
Liabilities and the Business by Plaza (as owned by AQN and LUC) as expeditiously
as possible. For the avoidance of doubt, AQN shall not be deemed to have failed
to use reasonable best efforts under Section 6.2(b) of the Plaza Stock Purchase
Agreement to the extent any such failure results from LG's failure to fulfill
its obligations under Section 4.2 of the Plaza Stock Purchase Agreement or from
LG's or SUG's failure to fulfill its respective obligations under this Section
1.5; and any action or inaction of AQN caused by LG's failure to fulfill such
obligations shall not be deemed to give rise to rights of termination under
Section 6.2(c) of the Plaza Stock Purchase Agreement.


1.6.End Date. Plaza and LG hereby agree that the End Date may not be extended
pursuant to Section 9.1(e) of the NEG Acquisition Agreement without the prior
written consent of SUG, which consent may not be unreasonably withheld,
conditioned or delayed.


1.7.Amendments. Prior to the earlier of termination of this Consent Agreement or
the Plaza Closing: (i) Plaza, SUG and LG hereby agree that they shall not amend,
waive any rights or obligations under, or take any action requiring the consent
or approval of the other party under or the NEG Acquisition Agreement, the NEG
Employee Agreement or any other Related Document without the consent of AQN, and
(ii) Plaza, AQN and LG hereby agree that they shall not amend, waive any rights
or obligations under, or take any action requiring the consent or approval of
the other party under or the Plaza Stock Purchase Agreement without the consent
of SUG, in each case, which consent may not be unreasonably withheld,
conditioned or delayed.


2.Covenants


2.1.Access to Information. Prior to the earlier of termination of this Consent
Agreement or the Plaza Closing, SUG agrees to provide access to the Business,
the Subsidiary and the Assets to AQN to the same extent and on the same terms
and conditions as set forth in Section 6.1(c) of the NEG Acquisition Agreement.


2.2.Escrow Funds. SUG, AQN and LG hereby agree that (a) on the Closing
immediately following the Plaza Closing, they shall cause (and AQN shall cause
LUC to cause) the Escrow Agent to pay the Escrow Amount (as defined in the
Escrow Agreement) to SUG, (b) if the Plaza Stock Purchase Agreement is
terminated pursuant to Sections 6.2(b) or 6.2(c) therein, the




--------------------------------------------------------------------------------




y shall cause (and AQN shall cause LUC to cause) the Escrow Agent to pay the
Escrow Amount to SUG, and (c) if the Plaza Stock Purchase Agreement is
terminated for any other reasons, they shall cause (and AQN shall cause LUC to
cause) the Escrow Agent to pay the Escrow Amount to AQN. The foregoing
constitutes the sole and exclusive liability of AQN and its Affiliates to SUG
and its Affiliates, under this Consent Agreement or otherwise, in the event that
the Plaza Closing does not occur; provided, however, that for the avoidance of
doubt, if the Plaza Stock Purchase Agreement is terminated pursuant to Sections
6.2(b) or 6.2(c) therein and the Escrow Amount is paid to SUG in accordance with
the previous sentence, LG will nevertheless be entitled to seek any remedies
available under the Plaza Stock Purchase Agreement.


3.General Provisions


3.1.Notices. All notices, requests and other communications hereunder shall be
in writing and shall be deemed to have been given upon receipt if either (a)
personally delivered with written acknowledgment of such receipt, (b) sent by
prepaid first class mail, and registered or certified and a return receipt
requested, as of the date such receipt indicates by signature, (c) sent by
overnight delivery via a nationally recognized carrier with written
acknowledgment of such receipt or (d) by facsimile or e-mail with, and as of the
date of, receipt being acknowledged in writing:


If to LG or Plaza, to:
The Laclede Group, Inc.
720 Olive St.
Saint Louis, MO 63101
Attention: Michael Geiselhart and Mark Darrell
Facsimile: (314) 421-1979
E-mail: mgeiselhart@thelacledegroup.com; MDarrell@thelacledegroup.com


with a copy (which shall not constitute notice) to:


Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036-6745
Attention: Lucas Torres
Facsimile: (212) 872-1001
E-mail: ltorres@akingump.com
        
If to SUG, to:


Southern Union Company
5051 Westheimer Road
Houston, TX 77056
Attention: Martin Salinas Jr.
Facsimile: 713-989-1212
Email: martin.salinas@energytransfer.com


with a copy (which shall not constitute notice), to:


Southern Union Company
5051 Westheimer Road
Houston, TX 77056
Attention: General Counsel
Facsimile: 713-989-1212
Email: tom.mason@energytransfer.com


and a copy (which shall not constitute notice) to:


Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, TX 77002
Attention: William N. Finnegan IV and Sean T. Wheeler
Facsimile: (713) 546-5401
Email: bill.finnegan@lw.com and sean.wheeler@lw.com


If to AQN, to:




--------------------------------------------------------------------------------






Algonquin Power & Utilities Corp.
2845 Bristol Circle
Ontario, Canada L6H 7H7
Attention: Ian Robertson
Facsimile: (905) 465-4514
E-mail: Ian.Robertson@algonquinpower.com         
    
with a copy (which shall not constitute notice) to:


Algonquin Power & Utilities Corp.
2845 Bristol Circle
Ontario, Canada L6H 7H7
Attention: Chief Legal Officer
Facsimile: (905) 465-4540
E-mail: Linda.Beairsto@algonquinpower.com


and a copy (which shall not constitute notice) to:


Husch Blackwell LLP
4801 Main Street, Suite 1000
Kansas City, MO 64112
Attention: James G. Goettsch
Facsimile: (816) 983-8080
E-mail: jim.goettsch@huschblackwell.com


or at such other address or number as shall be given in writing by a party to
the other party.
3.2.Assignment. This Consent Agreement may not be assigned (directly or
indirectly), by operation of law or otherwise, by any party hereto without the
prior written consent of each other party hereto, such consent not to be
unreasonably withheld or delayed.


3.3.Governing Law. The validity, performance, and enforcement of this Consent
Agreement and the transactions contemplated hereby, unless expressly provided to
the contrary, shall be governed by the laws of the State of Delaware without
giving effect to the conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.


3.4.Construction of Agreement. Unless otherwise specified, references to
“Governmental Body” or other jurisdiction-specific terms (whether defined or
not) in this Consent Agreement, the Plaza Stock Purchase Agreement, the NEG
Acquisition Agreement, the NEG Employee Agreement and the other Related
Documents (including to the extent used (directly or indirectly) in this Consent
Agreement and the Plaza Stock Purchase Agreement) are deemed, for all purposes
of this Consent Agreement and the Plaza Stock Purchase Agreement, to refer to
their Canadian equivalents.


3.5.Parties in Interest. This Consent Agreement (including the documents and
instruments referred to herein) is not intended to confer upon any Person, other
than the parties hereto and their successors and permitted assigns, any rights
or remedies hereunder.


3.6.Section and Paragraph Headings. The section and paragraph headings in this
Consent Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Consent Agreement.
3.7.Amendment. This Consent Agreement may be amended only by an instrument in
writing executed and delivered by the parties hereto.


3.8.Counterparts. This Consent Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.


3.9.Severability. If any term or other provision of this Consent Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Consent Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Consent Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
greatest extent possible.


3.10.Consent to Jurisdiction. The parties hereby irrevocably submit to the
exclusive jurisdiction of the state and federal courts located in the State of
Delaware over any dispute arising out of or relating to this Consent Agreement
or any of the transactions contemplated hereby, and each party irrevocably
agrees that all claims in respect of such dispute or proceeding shal




--------------------------------------------------------------------------------




l be heard and determined in such courts. The parties hereby irrevocably waive,
to the fullest extent permitted by applicable law, any objection which they may
now or hereafter have to the venue of any dispute arising out of or relating to
this Consent Agreement or any of the transactions contemplated hereby brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute. Each party agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by applicable law.


3.11.Enforcement. The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this Consent Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Consent Agreement and to enforce specifically the terms and provisions of
this Consent Agreement in any state or federal court located in the State of
Delaware, this being in addition to any other remedy to which they are entitled
at law or in equity. Each of the parties hereto further hereby waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.


3.12.Waiver of Jury Trial. EACH OF THE PARTIES TO THIS CONSENT AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CONSENT AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


3.13.Time of Essence. This Consent Agreement contains a number of dates and
times by which performance or the exercise of rights is due, and the parties
hereto intend that each and every such date and time be the firm and final date
and time, as agreed. For this reason, each party hereto hereby waives and
relinquishes any right it might otherwise have to challenge its failure to meet
any performance or rights election date applicable to it on the basis that its
late action constitutes substantial performance, to require the other party to
show prejudice, or on any equitable grounds. Without limiting the foregoing,
time is of the essence in this Consent Agreement. If the date specified in this
Consent Agreement for giving any notice or taking any action is not a Business
Day (or if the period during which any notice is required to be given or any
action taken expires on a date which is not a Business Day), then the date for
giving such notice or taking such action (and the expiration date of such period
during which notice is required to be given or action taken) shall be the next
day which is a Business Day


3.14.Termination. This Consent Agreement may be terminated by mutual consent of
the parties hereto and will automatically terminate if the Plaza Stock Purchase
Agreement is terminated. SUG expressly acknowledges and agrees that, regardless
of its status as an express third party beneficiary of Article 4 of the Plaza
Stock Purchase Agreement, SUG has no right or ability to cause the termination
of the Plaza Stock Purchase Agreement.


3.15.Indemnification. Plaza and SUG hereby agree that this Consent Agreement
constitutes a Related Document and is subject to indemnification as provided
under the NEG Acquisition Agreement (including the exclusive remedy provisions
set forth in Section 12.6 therein).


[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Consent Agreement to be
executed and delivered by their duly authorized officers as of the date first
written above.
SOUTHERN UNION COMPANY


By: /s/ Martin Salinas Jr.________________________
Name: Martin Salinas Jr.
Title:      Chief Financial Officer




THE LACLEDE GROUP, INC.


By: /s/ Mark D. Waltermire______________________
Name: Mark D. Waltermire
Title: Executive Vice President and Chief Financial Officer




PLAZA MASSACHUSETTS ACQUISITION, INC.


By: /s/ Steven L. Lindsey_______________________
Name: Steven L. Lindsey
Title: President




ALGONQUIN POWER & UTILITIES CORP.


By: /s/ Christopher K. Jarratt____________________
Name: Christopher K. Jarratt
Title:


By: /s/ Ian Robertson__________________________
Name: Ian Robertson
Title: Chief Executive Officer




